157 U.S. 153 (1895)
NEEL
v.
PENNSYLVANIA COMPANY.
No. 188.
Supreme Court of United States.
Submitted January 28, 1895.
Decided March 11, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
*154 Mr. Darius Dirlam for plaintiff in error.
No appearance for defendant in error.
THE CHIEF JUSTICE stated the case, and said:
On the authority of Grace v. American Central Insurance Co., 109 U.S. 278, 283, 284; Continental Insurance Co. v. Rhoads, 119 U.S. 237; and Mansfield, Coldwater & Lake Michigan Railway v. Swan, 111 U.S. 379, 388, the judgment of the Circuit Court will be reversed, with instructions to remand the case to the state court with costs against defendant in error, which must also pay the costs in this court. Hanrick v. Hanrick, 153 U.S. 192, 198.
Judgment reversed accordingly.